DETAILED ACTION
This Office Action replaces the Non-Final Office Action mailed June 30, 2022.  The period of response is restarted.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
Claims 1-3 and 6 are pending examination.  Claims 9, 10, 12 and 13 were previously withdrawn.
The previous rejection of claims 1-3 and 6 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0110940) or alternatively over Lee et al. in view of Yamamoto et al. (US 2009/0202699) has been withdrawn in light of Applicant’s amendment filed 13 December 2021.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2014/0342044).
Regarding claim 1, Bell et al. disclose a carbonated cola beverage comprising water, d-psicose (i.e., allulose – [0060]/Table 4).  Bell et al. disclose that the d-psicose is present in an amount of about 3.2 parts per 100 parts of water ([0060]/Table 4).  
While Bell et al. disclose a carbonated cola beverage comprising 3.2 part d-psicose per 100 part of water, the reference is silent with respect to the claimed amount of d-psicose (i.e., allulose).  
Bell et al. disclose that d-psicose can be used in the disclosed comestibles in a range of concentrations suitable to the desired taste and sweetness level and the other ingredients included in the formulation ([0021]).  Therefore, the skilled artisan would have been motivated to adjust, in routine processing, the d-psicose content in the carbonated cola beverage of Bell et al. to obtain a desired flavor profile. 
Bell et al. disclose carbon dioxide (i.e., carbonic acid) is used to provide effervescent to the cola beverage ([0051]).  Bell et al. disclose the beverage may have a CO2 level up to about 4.0 volumes carbon dioxide ([0051] – at a temperature of 20ºC and pressure of 4.3 kg/cm2, about 4 volumes of carbon dioxide would be solubilized given a solubility of 0.161 g/L at 20ºC and 1 atm). 
Regarding claim 2, Bell et al. disclose all of the claim limitations as set forth above.  Bell et al. disclose a carbonated cola beverage that does not comprise saccharides other than d-psicose (i.e., allulose) or edible pigments (see [0060]/Table 4).
	Regarding claim 3, Bell et al. disclose all of the claim limitations as set forth above.  Bell et al. disclose a diet or low calorie cola beverage ([0033]).  Bell et al. disclose “diet” means having less than 5 calories per 8 oz. serving for beverages (i.e., less than about 2.1 calories per 100 ml -[0040]).  
	Regarding claim 6, Bell et al. disclose all of the claim limitations as set forth above. Given Bell et al. disclose a carbonated beverage composition comprising water, d-psicose (i.e., allulose) and carbon dioxide (i.e., carbonic acid) substantially similar to that presently claimed, intrinsically the beverage would display the claimed carbon dioxide pressure retention rate of 84% or more as measured after exposure to air at 20ºC for 20 minutes. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759